Standard Gold Corp.

897 Quail Run Drive, Grand Junction C0 81505

 

 

 

May 30, 2014

 

Mr. Daniel Bleak

President

Southwest Exploration, Inc.

3346 W. Guadalupe Rd.

Apache Junction, AZ 85120

Via e-mail and US Mail

 

Re: September 28, 2011 Option Agreement

Dear Danny:

 

With respect to our recent letters and as expressed during our phone discussion
last night, this letter confirms Standard Gold Corp’s (“SGC”) 30-day termination
notice pursuant to Section 6 of the subject Option Agreement (“Agreement”).

 

We suggest Southwest Exploration Inc. (“SWI”) file the necessary documents with
payments to the BLM and Maricopa County for the 101 lode claims in the
Agreement. However, SGC will advance before July 1, 2014 the $14,140 for SWI to
pay the annual fees on the 101 claims. As SWI is in process of applying for one
State exploration permit that expires in June 2014, SGC will also advance next
week $500 for SWI to complete this new application.

 

Upon pickup of data and materials at SWI’s expense during June and receipt by
SGC of a customary release from the Agreement, SGC is prepared to immediately
deliver a quitclaim on select claims that are not part of the property in the
Agreement but which SWI can record, file and pay the related fees. Of the 149
claims owned by SGC, SWI requests that 75 be quitclaimed and the balance dropped
by SGC. A map of the project lands with my opinion of 75 claims to be retained
has been attached for your consideration. The number and location of the claims
can be modified at your election, but please confirm before the end of June.

SGC is also the Lessee of two patented mining claims in the Queen of Sheba area
that SWI previously did not want as part of the Agreement. Assignment of this
lease requires prior written consent from the Lessor, which shall not be
unreasonably withheld. Please advise if SWI wants an assignment, otherwise SGC
will soon terminate this lease.

As much of the data received by SGC from SWI during the term of the Agreement
was in electronic format, SGC will transmit additional data in the same format.
Notwithstanding, SGC has several hundred pounds of paper data on Newsboy that it
purchased from Moneta Porcupine Mines, a complete set of drill sample chip trays
and boards and several sample pulps and rejects that SWI may pick up at our
Morristown office, likely while examining the property during the last half of
June 2014 but before we close this rental office at the end of June. SGC also
has several pulps and sample rejects from its programs along with sample rejects
from Moneta’s core

 

 

holes located in a storage unit in Tucson. These materials are available for
pickup by SWI before the end of June, which is when SGC will downsize this unit.
Please coordinate all data and material transfers with Clive Bailey.

 

For reference, SGC performed four phases of drilling which were duly approved by
the US BLM and State of Arizona on respective lands. All reclamation has been
completed to the satisfaction of these governmental entities as evidenced by the
return of cash bonds for all phases. The third annual report along with other
data in accordance with the Agreement will be transmitted to SWI before July 1,
2014.

 

In summary, we gave the Newsboy Project our best efforts and certainly extend
our best wishes to SWI’s endeavors. Please let me know if there are any other
issues to resolve on this matter.

 

Sincerely,

Standard Gold Corp.

 

 

/s/ David Beling

David Beling

President

 

Cc: Alan Lindsay, SGC

Ty Minnick, SGC

Clive Bailey, SGC

Rick Winters, RMB

Josh Bleak, SWI

Roy Fuller, SWI

 

 

 

 

 

 

 

 

 

 

 

 

2 of 2